UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Bank and Thrift Opportunity Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 95.24% (Cost $315,445,878) Financials 95.24% Commercial Banks 78.46 % 1st United Bancorp, Inc. (I) 346,472 1,995,679 Ameris Bancorp (I) 243,266 2,607,812 Anchor Bancorp, Inc. (I) 88,416 729,432 Avenue Bank (I)(R) 300,000 1,329,828 Bank of Marin Bancorp 12,596 488,095 Bar Harbor Bankshares 34,552 1,036,560 BB&T Corp. 322,283 8,762,875 Bond Street Holdings LLC, Class A (I)(S) 291,804 5,252,472 Bridge Capital Holdings (I) 150,564 1,629,102 Bryn Mawr Bank Corp. 80,000 1,608,800 BSB Bancorp, Inc. (I) 39,555 428,776 California United Bank (I) 83,002 821,720 Camden National Corp. 36,776 1,265,094 Centerstate Banks, Inc. 395,460 2,787,993 Citizens Republic Bancorp, Inc. (I) 484,565 6,226,660 City Holding Company 39,363 1,398,961 Comerica, Inc. 287,393 7,952,164 Cullen/Frost Bankers, Inc. 251,048 13,975,842 DNB Financial Corp. 78,515 907,633 Eastern Virginia Bankshares, Inc. (I) 69,998 182,695 ECB Bancorp, Inc. 27,208 276,161 Evans Bancorp, Inc. 44,876 574,413 Fifth Third Bancorp 452,067 5,881,392 First Bancorp, Inc. 146,499 2,342,519 First California Financial Group, Inc. (I) 198,849 874,936 First Commonwealth Financial Corp. 86,937 481,631 First Horizon National Corp. 180,033 1,571,688 First Merchants Corp. 118,683 1,169,028 First Midwest Bancorp, Inc. 137,459 1,495,554 First Southern Bancorp, Inc., Class B (I) 78,390 705,510 FirstMerit Corp. 116,586 1,829,234 FNB Corp. 767,513 8,995,252 Glacier Bancorp, Inc. 223,556 3,123,077 Hancock Holding Company 232,176 7,708,243 Heritage Commerce Corp. (I) 387,733 1,923,156 Heritage Financial Corp. 134,466 1,886,558 Heritage Oaks Bancorp (I) 650,719 2,570,340 Horizon Bancorp 22,537 405,666 Huntington Bancshares, Inc. 610,005 3,483,129 Independent Bank Corp. - MA 195,961 5,435,958 Intermountain Community Bancorp (I) 1,020,000 1,162,800 KeyCorp 216,866 1,685,049 M&T Bank Corp. 102,651 8,185,391 MainSource Financial Group, Inc. 9,968 93,600 MB Financial, Inc. 296,947 5,389,588 NewBridge Bancorp. (I) 148,543 586,745 Northrim BanCorp, Inc. 77,232 1,551,591 Pacific Continental Corp. 183,645 1,627,095 Park National Corp. 39,113 2,707,793 Park Sterling Corp. (I) 329,909 1,445,001 Peoples Bancorp, Inc. 64,573 1,011,213 PNC Financial Services Group, Inc. 232,272 13,685,466 1 Bank and Thrift Opportunity Fund As of 1-31-12 (Unaudited) Shares Value Financials (continued) Prosperity Bancshares, Inc. 127,654 $5,298,918 Sandy Spring Bancorp, Inc. 54,695 998,731 Sierra Bancorp 140,000 1,278,200 Southcoast Financial Corp. (I) 70,854 102,738 Southwest Bancorp, Inc. (I) 156,326 1,305,322 State Bank Financial Corp. (I) 103,998 1,662,928 Sun Bancorp, Inc. (I) 283,677 828,337 SunTrust Banks, Inc. 437,631 9,002,070 SVB Financial Group (I) 212,782 12,349,867 Synovus Financial Corp. 2,079,408 3,618,170 Talmer Bancorp, Inc. (I)(S) 462,595 3,484,657 TCF Financial Corp. 429,138 4,308,546 TriCo Bancshares 202,536 3,025,888 Trustmark Corp. 123,537 2,911,767 U.S. Bancorp 359,665 10,149,746 Union First Market Bankshares Corp. 161,746 2,222,390 United Bancorp, Inc. (I) 317,968 1,033,396 Univest Corp. of Pennsylvania 19,000 281,580 Washington Banking Company 67,556 894,441 Washington Trust Bancorp, Inc. 123,905 3,059,214 Wells Fargo & Company 478,758 13,984,521 WesBanco, Inc. 99,295 1,981,928 Westamerica Bancorp. 30,499 1,416,679 Wilshire Bancorp, Inc. (I) 618,257 2,163,900 Zions Bancorporation 574,359 9,672,206 Diversified Financial Services 6.45 % Bank of America Corp. 1,278,555 9,116,097 JPMorgan Chase & Company 307,556 11,471,839 Thrifts & Mortgage Finance 10.33 % Berkshire Hill Bancorp, Inc. 358,903 8,118,386 Cheviot Financial Corp. 111,922 913,284 Citizens South Banking Corp. 343,181 1,338,406 First Defiance Financial Corp. 125,381 1,940,898 First Financial Holdings, Inc. 208,427 2,023,826 Flushing Financial Corp. 187,981 2,464,431 Heritage Financial Group, Inc. 95,762 1,100,305 Hingham Institution for Savings 80,000 4,120,000 Home Federal Bancorp, Inc. 125,986 1,298,916 Kaiser Federal Financial Group, Inc. 109,586 1,449,823 New York Community Bancorp, Inc. 365,166 4,633,957 Southern Missouri Bancorp, Inc. 29,822 665,031 WSFS Financial Corp. 73,787 2,871,052 Shares Value Preferred Securities 2.23% (Cost $6,186,438) Financials 2.23% Commercial Banks 0.85 % First Republic Bank of San Francisco, 6.700% 20,000 501,000 First Southern Bancorp, Inc. (I) 134 457,268 Monarch Financial Holdings, Inc., Series B, 7.800% 38,925 1,022,560 2 Bank and Thrift Opportunity Fund As of 1-31-12 (Unaudited) Shares Value Financials (continued) Zions Bancorporation, Series C, 9.500% 27,646 $724,878 Diversified Financial Services 1.38 % Bank of America Corp., Series MER, 8.625% 123,599 3,107,279 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) 50,000 1,288,500 Maturity Par value Rate (%) date Value Corporate Bonds 0.80% (Cost $2,358,014) Financials 0.80% Commercial Banks 0.80 % Regions Financial Corp. 7.375 12/10/37 $1,869,000 1,656,401 Synovus Financial Corp. 5.125 06/15/17 1,000,000 892,500 Capital Preferred Securities 0.08% (Cost $262,949) Financials 0.08% Commercial Banks 0.08 % Banponce Trust I, Series A 8.327 02/01/27 360,000 244,800 Shares Value Warrants 0.86% (Cost $3,657,203) Financials 0.86% Commercial Banks 0.71% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 57,849 721,152 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 93,762 548,508 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 118,860 801,493 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,775 144,268 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 33,222 44,181 Diversified Financial Services 0.11% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 360,588 Thrifts & Mortgage Finance 0.04% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 27,297 111,918 Maturity Par value Yield date Value Certificates of Deposit 0.02% (Cost $62,676) Country Bank for Savings 1.640 08/28/12 $1,879 1,879 First Bank Richmond 2.226 12/05/13 19,076 19,076 First Bank System, Inc. 0.992 04/01/13 4,809 4,818 Framingham Cooperative Bank 1.147 09/08/13 3,862 3,862 Home Bank 0.867 12/04/13 18,442 18,442 3 Bank and Thrift Opportunity Fund As of 1-31-12 (Unaudited) Maturity Par value Yield date Value Midstate Federal Savings and Loan 1.189 05/27/12 $1,935 $1,935 Milford Bank 0.995 06/04/13 1,853 1,853 Milford Federal Savings and Loan Association 0.349 04/20/12 2,005 2,005 Mount Mckinley Savings Bank 0.400 12/03/12 1,689 1,689 Newburyport Bank 1.250 10/22/12 2,010 2,010 Newton Savings Bank 0.999 05/30/13 1,891 1,892 OBA Federal Savings and Loan 0.750 06/15/13 1,307 1,307 Plymouth Savings Bank 0.600 04/21/13 1,908 1,908 Par value Value Short-Term Investments 0.38% (Cost $1,224,000) Repurchase Agreement 0.38% Repurchase Agreement with State Street Corp. dated 1-31-12 at 0.010% to be repurchased at $1,224,000 on 2-1-12, collateralized by $1,255,000 Federal Home Loan Mortgage Corp., 1.000% due 3- 8-17 (valued at $1,251,863, including interest) 1,224,000 1,224,000 Total investments (Cost $329,197,158)† 99.61% Other assets and liabilities, net 0.39% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities are issued under the U.S. Treasury Department’s Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Acquisition share share of Fund's Value as of Issuer, description date Acquisition cost amount amount net assets 1-31-12 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.42% $1,329,828 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $329,212,703. Net unrealized depreciation aggregated $11,483,372, of which $29,033,710 related to appreciated investment securities and $40,517,082 related to depreciated investment securities. 4 Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
